Exhibit 10.7

 

--------------------------------------------------------------------------------

CERTAIN INFORMATION (INDICATED BY “[***]”) IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

TOSHIBA

Toshiba America Electronic Components, Inc.

2950 Orchard Parkway, San Jose, CA 95131

 

Design and Production Agreement

 

Netlist Inc.

 

This Design and Production Agreement (“DPA”) effective July 31, 2008 (the
“Effective Date”) is between Toshiba America Electronic Components, Inc., with a
principal place of business at 19900 MacArthur Boulevard, Suite 400, Irvine, CA
92612 (“TAEC”) and Netlist Inc with a place of business at 51 Discovery,
Suite 150, Irvine, CA 92618 (“Customer”) and sets out the terms and conditions
under which TAEC will design the product identified herein for Customer.

 

1.                                      Project Name

 

ID ASIC

 

2.                                      Summary

 

This DPA is for the development of ID ASIC for Customer.  The quote is based on
TAEC’s initial die size estimation.

 

3.                                      Design Specification

 

[***]

 

4.                                      Schedule

 

MAJOR PROJECT MILESTONES

 

Event

 

Target Date/Completed

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Production turnaround time:     [***] working weeks

 

Schedule will be finalized in the SOW upon Design Decision. See Section 13.5.

 

5.                                      Technology

 

[***]

 

6.                                      Package and Die Size Option

 

Package

 

Ball Pitch

 

Body Size

 

Substrate Layers

 

Die Size

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

7.                                      Internal/External IP

 

Internal IP:

[***]

 

External IP:

[***]

 

8.                                      Price

 

First

 

[***] pieces: US$[***]

Next

 

[***] pieces: US$[***]

Next

 

[***] pieces: US$[***]

After first

 

[***] pieces: US$[***]

 

Changes in die size will affect the price quoted.

 

Prices do not include and are subject to any applicable sales tax.

 

9.                                      Non-Recurring Engineering Charges
(“NRE”)

 

9.1                                 Total NRE Charges (not including re-spin
charges as set out in Section 9.2): US$[***]

 

9.2                                 Additional NRE Charges in the event of
Re-spin

 

Metal Layer Re-spin Charges:

 

US$[***]

All-Layer Re-spin Charges (base and metal layers):

 

US$[***]

 

In the event a re-spin involving only metal layers is required, TAEC will
provide a firm quote for additional re-spin NRE charges, which will be
calculated on a cost per layer basis including required engineering effort. In
the event the implementation of design

 

--------------------------------------------------------------------------------


 

changes affects all metal layers, including contact and vias, the additional NRE
cost will not exceed the Metal Layer Re-spin Charges amount stated above.

 

In the event an all-layer re-spin is required, the All-Layer Re-spin Charges
will apply as stated above.

 

The charges set forth in this Section 9.2 are based on the assumptions that
(1) no Material Changes would be needed and (2) no changes whatsoever to the
package design would be required, whether Material Changes or not. If either of
these assumptions is incorrect, costs may vary.

 

9.3                                 Internal IP Defects/Bugs

 

Should Internal IP be found to have a Defect/Bug, as defined in the attached SLI
Terms and Conditions, TAEC will be responsible for the additional NRE re-spin
charges required to repair such Defect/Bug, subject to Section 9.4,

 

9.4                                 Customer Design Changes During Re-spin for
Internal IP Defects/Bugs

 

If Customer requests design changes during a re-spin to correct Internal IP
Defects/Bugs, a portion of the additional re-spin cost will be shared by
Customer.

 

For a metal re-spin, this cost will be calculated on the basis of the number of
layers required for Customer changes and whether those layers are implicated by
the Internal IP repairs. If the Customer-requested design changes require the
same metal arid via layers as would be necessary for the Internal IP Defect/Bug
fix, the cost to Customer will not exceed 50% of the additional re-spin NRE
charges. If the Customer-requested changes require additional mask layer
changes, the NRE cost associated with the additional layers will be solely the
financial responsibility of Customer.

 

If an all-layer re-spin is required in order to fix Internal IP Defects/Bugs,
and Customer requests additional design changes at that time, Customer will not
he charged more than 50% of the All-Layer Re-spin Charges.

 

10.                               NRE Payment Schedule

 

[***]:                US$[***]

[***]:                US$[***]

[***]:                US$[***]

 

·                  [***] Prototypes are included in NRE.

 

·                  A prototype lot charge of $[***] is included in the [***]
payment. Prototype lot charge is subject to any applicable sales tax.

 

--------------------------------------------------------------------------------


 

11.                               NRE Services included

 

Engineering activities

[***]

 

Manufacturing activities

[***]*

 

--------------------------------------------------------------------------------

*Any additional qualifications requested by Customer beyond the standard Toshiba
qualification are not covered by the Total NRE Charges and may incur additional
fees.

 

12.                               Extra Engineering Samples

 

[***]
pieces:                                                                                                                     
[***] unit price of US$[***]

[***]
pieces:                                                                                                                     
[***] unit price of US$[***]

[***]
pieces:                                                                                                                     
[***] unit price of US$[***]

 

All extra engineering samples are sold as Prototypes and are subject to, without
limitation, Articles 18.2 and 19.1 of the Terms and Conditions.

 

13.                               Project Specific Conditions

 

13.1                           Final package selection to be based on
[***].[***] analysis may lead to changes in [***] or [***]. Details of the [***]
and [***] analysis and the [***] need to be defined and mutually agreed in the
Statement of Work (“SOW”).

 

13.2                           Details on the [***] and associated [***] to be
finalized in the SOW prior to [***]

 

13.3                           Customer may order a commercially reasonable
number of [***] pieces, as determined by [***]in its sole discretion. [***]
goods are subject to, without limitation, Articles 18.2 and 19.2 of the attached
Design and Production Agreement Terms and Conditions (“Terms and Conditions”).
In the event that Customer wishes to order any [***] pieces, such order shall be
placed no later than the date of [***].

 

13.4                           For the avoidance of doubt, the Specifications as
agreed upon by the parties and incorporated into the SOW shall be based upon the
defined load models provided by Customer.

 

13.5                           Upon [***], TAEC will discuss the results of its
tests assuring a path delay of [***] for the [***] provided by Customer
(“[***]”). On or before [***], Customer agrees to inform TAEC whether Customer
intends to proceed with the ID design (“Design Decision”). If Customer chooses
to proceed with the design, Customer agrees to accept [***], provide a waiver,
or alter its specifications to accommodate such results, and TAEC will [***]

 

--------------------------------------------------------------------------------


 

according to Section 10 of this Agreement. If Customer chooses to cancel the
design upon completion of the [***], Customer may terminate this Agreement [***]
and [***].

 

14.                               General Conditions

 

14.1                           Pricing stated in this DPA is based on Toshiba
America Electronic Components Inc. selling production parts directly to
Customer.

 

14.2                           Full specifications and responsibilities to be
defined and agreed in a SOW. Customer and TAEC will work in good faith to
finalize and sign the SOW within thirty (30) days of design initiation.

 

14.3                           Schedule is provisional. Final schedule is still
to be agreed.

 

14.4                           TAEC reserves the right to make extra charges up
to [***]% of the total NRE if Customer submits [***] Engineering Change Orders
(ECOs) or changes to the layout constraints file(s) after the acceptance of
final netlist, unless these ECOs/changes are attributed to problems of TAEC
implementing the design.

 

14.5                           TAEC may, in its sole discretion, share a copy of
this DPA, and any applicable SOW with Toshiba Corporation Semiconductor Company
and other Toshiba affiliates, on a need-to-know basis in order to implement or
further Customer’s project.

 

14.6                           TAEC may, upon written notice to Customer, share
Customer’s information as it pertains to their design kit, library and user
documentation with a supplier of EDA Tools for the sole purpose of resolving any
debugging issues that may arise during the term of this Agreement.

 

14.7                           This DPA shall be governed by the attached Terms
and Conditions, which are incorporated herein by reference.

 

14.9                           In the event of any conflict between the
provisions set forth in this DPA and the Terms and Conditions to which it is
attached, the contents of the DPA shall control.

 

14.10                     This Agreement (as defined in the Terms and
Conditions) is the entire agreement between the parties and supersedes any prior
communications, representations, or agreements as to the subject matter hereof,
whether written or oral.

 

14.11                     Any changes to the DPA and/or the Terms and Conditions
after the execution of the DPA must be mutually agreed upon in the form of a
written amendment signed by both parties.

 

--------------------------------------------------------------------------------


 

Toshiba America Electronic Components, Inc.

 

NetList Inc.

 

 

 

 

 

 

/s/ Takeshi Iwamoto

 

/s/ James P. Perrott

Signature

 

Signature

 

 

 

 

 

James Perrott, SVP Sales & Marketing

Takeshi Iwamoto VP, Customer SoC & Foundry Business Unit, Systems LSI

 

Printed Name and Title

Printed Name and Title

 

 

 

 

8/15/08

8/22/08

 

Date

Date

 

 

 

--------------------------------------------------------------------------------


 

Toshiba America Electronic Components, Inc.

Design and Production Agreement Terms and Conditions

 

These Terms and Conditions set out the terms and conditions under which TAEC
will de these terms are attached.

 

1.                                      DEFINITIONS

 

1.1                                 “Agreement” shall refer to the agreement
comprising the DPA (as hereinafter defined), the Terms and Conditions, the SOW,
and any other addenda specifically noted therein (all as defined herein).

 

1.2                                 “CEM “ means a contract manufacturer engaged
by Customer to purchase Product(s) from TAEC, which are then assembled into
products sold to Customer.

 

1.3                                 “Customer” means the customer identified on
Page 1 of the DPA.

 

1.4                                 “Defect/Bug” means a failure of any
intellectual property to meet the mutually agreed upon chip level and system
level specifications as provided at the time of development. Such failure or
nonconformance includes, but is not limited to, the inability of the logic or
interface portion of either Internal and External IP to meet mutually agreed
upon chip level and system level specifications.

 

1.5                                 “Design Initiation” means Customer has
placed and TAEC has accepted a Development PO to proceed with Customer’s design.

 

1.6                                 “Development PO “ is the purchase order
created by the Customer to signify they have accepted the Specifications and
have agreed to proceed with the development of Customer’s design.

 

1.7                                 “DPA” means the Design And Production
Agreement to which these terms and conditions are attached.

 

1.8                                 “Effective Date” shall mean the date
reflected on the first page of the DPA, its date of execution notwithstanding.

 

1.9                                 “External IP” shall mean intellectual
property acquired from a third party IP provider by TAEC or Customer for use in
Customer’s design, which is so identified in the SOW and/or in the DPA.

 

1.10                           “Internal IP “ means intellectual property owned
and/or provided by TAEC for use in Customer’s design, which is so identified in
the SOW and/or in the DPA.

 

1.11                           “Mask Work” means a series of related images,
however fixed or encoded; having or representing the predetermined, three
dimensional pattern of metallic, insulating or semiconductor material present or
removed from the layers of a semiconductor chip product; and in which series the
relation of the images to one another is that each image represents a pattern of
the surface of one form of the resulting semiconductor chip product.

 

--------------------------------------------------------------------------------


 

1.12                           “Material Changes” means any changes in
Customer-provided specification or netlist that (1) lead to an increase in block
size or die size of 1% or more; (2) increase the nominal performance of the
block or chip or both by 1 % or more; (3) alter the testing requirements after
the Second Signoff; (4) in the case of I/O limited designs, lead to any increase
in pin out; or (5) in the case of non-I/O limited designs, lead to an increase
in pin out of 1 % or more.

 

1.13                           “NRE “ means the non-recurring engineering fees
charged for specific phases of work as set forth in the DPA.

 

1.14                           “Product” means the resulting product based on
the design specified in the DPA and shall be defined by mutually agreed upon
specifications embodied in the documents contained within the Customer
Part Number File and TAEC published Quality and Reliability Standards

 

1.15                           “Prototype” means pre-production engineering
samples of Products, which have been manufactured before the completion of the
Prototype Approval Signoff by both parties. Prototypes are provided for
evaluation purposes only. Prototypes may also be called “Engineering Samples” or
“KS,” “ES, “ or “HS “ for invoicing or other purposes, but other types of
reference to a Prototype shall not change the status as the Prototype.

 

1.16                           “Prototype Approval Signoff” shall mean the form
signed by the Customer when the Prototype meets the required Specification and
the design is suitable for transfer in to production.

 

1.17                           “Risk Production” means TAEC’s commencing
production of goods before the completion of the Prototype Approval Signoff by
both parties.

 

1.18                           “Second Signoff” means the form signed by both
parties indicating the design is ready for Tape-out.

 

1.19                           “SOW “ means the Statement of Work attached to
the DPA, or which is executed separately by the parties if not attached thereto.
The parties expressly agree that the SOW may be modified from time to time on
their mutual agreement, and that the project schedule and other records of the
TAEC Program Manager shall be the record of the parties’ modifications to the
SOW.

 

1.20                           “Specifications” means the specifications agreed
by the parties for the Product and Prototype, as applicable and incorporated
into the SOW.

 

1.21                           “System Level Verification “ shall mean the
performance of the External IP on the silicon in varying Customer application
systems as stated on the third party IP provider specification.

 

1.22                           “TAEC “ means Toshiba America Electronic
Components, Inc.

 

--------------------------------------------------------------------------------


 

1.23                           “Tape-out” means TAEC has released final database
to Japan to begin the prototype fabrication (mask making and wafer fabrication).

 

1.24                           “Terms and Conditions” means these Design and
Production Agreement Terms and Conditions.

 

2.                                      DEVELOPMENT WORK

 

2.1                                 Details of the development are set forth in
the SOW. Design requirements may be changed by mutual written agreement of the
Parties; however, Customer understands and agrees that such changes may result
in additional charges.

 

2.2                                 The development shall be completed when
Customer notifies TAEC that the Prototype received by Customer meets the
Specifications, when Customer executes the Prototype Approval Signoff.

 

2.3                                 If the Prototypes do not conform to the
agreed specification and TAEC agrees that the nonconformance is due to TAEC’s
error, TAEC will make all commercially-reasonable efforts to expedite delivery
of conforming Prototypes.

 

2.4                                 If Customer requests any modifications to
the Specifications, TAEC agrees to complete the modification as soon as is
reasonably practicable after TAEC has agreed to the modification. For the
avoidance of doubt, the parties expressly agree that TAEC shall have no
obligation to commence a modification unless and until the parties have agreed
on adjustments in schedule, costs, or other applicable provisions.

 

2.5                                 If TAEC assembles and manufactures any goods
at Customer’s request before Customer has issued its written approval via
Prototype Approval Signoff, Customer understands and agrees that they will be
done on a Risk Production order basis, with Customer responsible for all
assembly and production costs.

 

2.6                                 Products will be tested to the developed
test program resulting from the simulation database. Changes to the test program
after sample or production initiation may result in production lead-time delays.

 

2.7                                 Each delivery of Products shall be initiated
by Customer’s written or electronic notification that a Purchase Order
(“Purchase Order”) will be forthcoming. Customer shall send a written Purchase
Order to TAEC within five (5) working days of the verbal notice. Each Purchase
Order shall identify the Products ordered; indicate the requested quantity and a
mutually agreed upon price; and specify the requested delivery date.

 

2.8                                 Design initiation shall commence when
Customer issues a Purchase Order for the NRE charge. The Purchase Order shall
refer to the applicable DPA, and shall include the words: “This Purchase Order
represents acceptance of the terms and conditions in the Design And Production
Agreement between the issuer and Toshiba America Electronic Components, Inc.”

 

--------------------------------------------------------------------------------


 

2.9                                 TAEC shall supply Products to Customer based
on production Purchase Orders that support a six (6) month rolling forecast.

 

3.                                      DEVELOPMENT TERM

 

[***]

 

4.                                      COMPENSATION

 

4.1                                 [***]

 

4.2                                 [***]

 

4.3                                 [***]

 

5.                                      RE-SPIN NRE CHARGES

 

Re-spin NRE charges will be based on engineering and manufacturing services as
well as on the extent of the modification, which may be done as either a
metallization or a diffusion change. Metallization changes may be implemented by
regenerating the metal and via masks only. Diffusion modifications, on the other
hand, require the regeneration of all masks. The extent of the engineering and
manufacturing services required for re-design shall be considered in determining
total charges for a re-spin of the design which shall be specified in the DPA or
an Amendment thereto.

 

6.                                      ACKNOWLEDGMENT

 

6.1                                 TAEC shall process Customer’s Purchase
Orders submitted in accordance with Article 2.7 within ten (10) working days of
TAEC’s receipt thereof. Purchase Orders shall only be binding as of the date of
TAEC’s acknowledgment and acceptance thereof.

 

6.2                                 TAEC shall only accept Purchase Orders with
requested delivery dates no more than six (6) months from the Purchase Order
date. Any requests for a shipment beyond that six-month period shall be reviewed
and acknowledged only after the requested delivery date moves within the six
(6) month period.

 

7.                                      PRODUCT LEADTIME

 

7.1                                 Prototypes: TAEC will use all commercially
reasonable efforts to provide Prototypes within the total turnaround time
defined in the appropriate DPA and expressed as working weeks from Tape-out.

 

7.2                                 Production: TAEC will use all commercially
reasonable efforts to provide production lead-time as defined in the appropriate
DPA or other document issued by TAEC, from the date of TAEC’s acknowledgment and
acceptance of a Purchase Order.

 

--------------------------------------------------------------------------------


 

8.                                      SHIPMENT AND DELIVERY

 

8.1                                 Shipments shall be F.C.A. shipping point.
Risk of loss or damage shall pass from TAEC to Customer upon delivery of the
Products to the common carrier for shipment to Customer; title to all Products
released hereunder shall pass to Customer upon full payment by Customer
therefor.

 

8.2                                 Unless otherwise specified by Customer, TAEC
shall ship Products according to TAEC’s standard method. Freight and insurance
will be prepaid by TAEC and invoiced to Customer.

 

8.3                                 TAEC shall not be liable for any damages or
penalties for delay in delivery, or for failure to give notice of delay when
such delay is due to an act of Customer or any cause beyond the reasonable
control of TAEC, including, but not limited to, the causes specified in
Article 28. FORCE MAJEURE clause herein. For any delay excusable under
Article 28, the delivery date shall be deemed extended for the duration of the
force majeure event.

 

9.                                      PAYMENT TERMS

 

9.1                                 Customer shall pay to TAEC all amounts due
hereunder within thirty (30) days of the date of TAEC’s invoice therefor.

 

9.2                                 Customer may have a third party distributor
or other entity (each, a “Designated Payor”) pay the NRE charges on Customer’s
behalf subject to the following conditions:

 

a.                                       Customer will so inform TAEC and will
give TAEC instructions on to whom and where the NRE invoice(s) should be sent;

 

b.                                      Upon TAEC’s request, Customer will
provide reasonable evidence to TAEC of such Designated Payor s agreement to pay
the NRE charges;

 

c.                                       Customer remains primarily liable for
the payment of the NRE charges, and understands and agrees that it shall be
fully responsible therefor if the Designated Payor fails to pay such charges
within thirty (30) days of the date of TAEC’s invoice; and

 

d.                                      The payment of the NRE charges by a
Designated Payor shall not affect any of the rights and obligations of the
parties hereunder, and such Designated Payor shall not be deemed a third party
beneficiary of this Agreement, nor shall the Designated Payor have any rights in
or to Products, Prototypes, Mask Works, or any other item relating to the
subject matter hereof or any right to place or enforce a lien against TAEC
relating to the subject matter of this Agreement, and Customer shall indemnify
and hold harmless TAEC from any damages or claims TAEC may suffer as a result of
Customer’s engagement of a Designated Payor.

 

--------------------------------------------------------------------------------


 

9.3                                 TAEC may withhold or suspend shipment or
other performance hereunder, in whole or in part, if Customer or its Designated
Payor, as applicable, fails to make any payment in accordance with Article 9.1,
or otherwise fails to perform its obligations under these Terms and Conditions.

 

9.4                                 TAEC reserves the right to monitor
Customer’s or the Designated Payor’s creditworthiness periodically during the
course of the work. If, in TAEC’s reasonable opinion, Customer’s or the
Designated Payor’s, creditworthiness declines, TAEC shall so notify Customer or
the Designated Payor, and as a condition to the performance of any obligation
under this Agreement, TAEC reserves the right in its sole discretion to require
Customer or the Designated Payor to provide security for payment of any amounts
due under this Agreement, including, but not limited to, opening an irrevocable
letter of credit to support Customer’s payment obligations hereunder, or such
other means as TAEC may determine appropriate.

 

10.                               CANCELLATION/DELAY OF DEVELOPMENT:

 

10.1                           In the event that Customer unilaterally delays a
design milestone for longer than [***] weeks beyond the schedule specified in
the SOW, TAEC reserves the right to charge Customer up to a total of [***] of
the Total NRE charge specified in the DPA.

 

10.2                           If Customer wishes to discontinue the project
after TAEC has accepted the Development PO from Customer, the Customer or the
Designated Payor shall be responsible to pay TAEC for the NRE charges as set
forth below (“Cancellation Fee”), unless otherwise agreed in writing between
TAEC and the Customer:

 

Time

 

Cancellation Fee

 

 

 

 

 

[***]

 

[***]% of NRE

 

[***]

 

[***]% of NRE

 

[***]

 

[***]% of NRE

 

[***]

 

[***]% of NRE

 

 

10.3                           In the event that Customer unilaterally delays a
design milestone for longer than [***] beyond the schedule specified in the SOW,
TAEC reserves the right to deem the design cancelled and assess the Cancellation
Fee specified in Section 10.2. In such case, the Agreement will terminate upon
payment of the Cancellation Fee.

 

10.4                           For the avoidance of doubt, NRE already invoiced
to Customer per the milestones and NRE payment schedule set forth in the DPA
(“Paid NRE”) shall offset the Cancellation Fee assessed in Sections 10.2 and
10.3 above. To the extent that the Paid NRE exceeds the Cancellation Fee as
assessed, TAEC shall not charge an additional Cancellation Fee; however, Paid
NRE will not be refunded upon cancellation of the design.

 

--------------------------------------------------------------------------------


 

11.                               CANCELLATION/RESCHEDULE OF PRODUCTION ORDERS

 

11.1                           Requests for cancellation must be made in
writing, and the following terms shall apply unless otherwise agreed in writing
between TAEC and the Customer. Cancellation fees will be assessed based on the
length of time from the date a written notice is received by TAEC to the first
scheduled shipment date.

 

Days from scheduled shipment

 

Cancellation Fees

 

[***] days

 

[***]

 

[***] days

 

[***]

 

[***] days

 

[***]

 

[***] days

 

[***]

 

 

11.2                           Re-schedule requests must be made in writing
[***] days before the original delivery date. Any order may be re-scheduled only
once. Requests to delay shipments may not exceed [***] days from the original
committed delivery date. The re-scheduled order may not be canceled or further
modified, and Customer will be liable for full payment of the selling price.

 

Days before Shipment

 

Terms

 

Within next [***] days

 

[***]

 

Within [***] days

 

[***]

 

Over [***] days

 

[***]

 

 

12.                               INTELLECTUAL PROPERTY RIGHTS AND OWNERSHIP

 

12.1                           Customer retains all right, title and interest in
and to all proprietary rights, including without limitation, patent, copyright,
trade secrets, mask work rights, in and to: (i) all designs and design features
of the Products, and (ii) all patterns, drawings, and other data concerning the
Products’ design features including, but not limited to, the Products’ database,
and (iii) all Mask Work produced by TAEC for the manufacturing of Products.

 

12.2                           Notwithstanding the above provision, TAEC retains
all right, title and interest in and to [***] and all [***], [***], and other
[***] rights therein, and any associated [***] and [***]. For the purposes of
this Agreement, “[***]” shall mean [***], including, but not limited to the
process control monitor contained in the [***]. TAEC reserves the right to
perform similar work for its other customers.

 

12.3                           Both parties understand that any and all Mask
Works produced by TAEC for the manufacturing of the Products contain both
parties’ Confidential Information (as hereinafter defined), and that such Mask
Works shall not be used in any manner except as necessary for the performance of
this Agreement.

 

12.4                           The party who desires to assert its Mask Work
rights against any third party for infringement (the “Asserting Party”) shall
give prior written notice to the other

 

--------------------------------------------------------------------------------


 

party to allow such other party to decide whether or not to participate in such
dispute. If the other party decides not to participate, it shall provide all
commercially reasonable assistance to the Asserting Party in connection with
such dispute, at the Asserting Party’s expense.

 

12.5                           If an invention is made solely by the employees
of either party in connection with the development of the Prototype or Products,
all right, title, and interest in and to such items shall belong solely to the
party whose employees made such invention. If an invention is jointly made by
the employees of both Customer and TAEC, Customer and TAEC shall jointly own all
right, title, and interest thereto. Each party shall be entitled to use and
exploit such jointly owned invention and intellectual property rights without
notice or accounting to the other party.

 

13.                               MASK WORKS REGISTRATION

 

13.1                           If Customer desires to register the Mask Work for
the Products under the Semiconductor Chip Protection Act of 1984 (the “Act”),
Customer shall make registration by itself; however, Customer shall include
TAEC’s name in such registration. Customer shall have sole responsibility for
obtaining registrations for the Mask Work. Upon Customer’s request, TAEC agrees
to supply Customer or its designee with any reasonable identifying material
required for deposit under the Act in order to register a Mask Work in the names
of Customer and TAEC. All expenses and charges for registration and upkeep on
Mask Work shall be borne by Customer.

 

13.2                           Customer shall use its best efforts to comply
with all semiconductor protection laws and applicable regulations in connection
with such application. If possible, Customer shall expressly identify in the
“nature of contribution” column of the U.S. mask work registration form (and
applicable columns of the application form of other countries) that the portion
of the Mask Work for the Products and any intellectual property rights including
Mask Work related thereto remain the sole and exclusive property of TAEC.

 

13.3                           Customer shall furnish TAEC with a copy of the
application form of Mask Work for TAEC’s prior to filing, and shall give TAEC
reasonable time and opportunity to suggest changes and edits.

 

14.                               MASK WORK NOTICE

 

Upon written request by Customer, and subject to packaging constraints, TAEC
will place a Mask Work notice on the outside package of the Product which shall
consist of the letter M in a circle and the names of Customer and TAEC.

 

15.                               BUSINESS RELATIONSHIPS

 

15.1                           Except as may be specifically provided in this
Agreement, no right or license either expressed or implied is granted to either
party under any patent, patent application or any other intellectual property
right as a result of this Design

 

--------------------------------------------------------------------------------


 

Agreement. The rights and obligations of the parties to these Terms and
Conditions are limited to those expressly set forth herein.

 

15.2                           This Design Agreement is not intended to
constitute or create a joint venture, partnership or formal business entity of
any kind. Customer and TAEC shall be independent contractors and neither party
shall act as the agent for or partner of the other party without prior written
agreement.

 

15.3                           Nothing in these terms and conditions shall give
either party the right to use the other’s name, trademark or logo except where
specifically authorized in writing by such other party.

 

15.4                           Customer understands and agrees that a CEM’s
purchases and other information relating to its business relationship with TAEC
are confidential information that TAEC may not disclose without the CEM’s
express permission (the “CEM Information”). Consequently, if Customer requests
TAEC to provide such CEM Information, TAEC shall do so only if:

 

a.                                       Customer provides to TAEC proof of the
CEM’s permission; or

 

b.                                      Customer defends, indemnifies, and holds
TAEC harmless from and against any and all claims and damages that TAEC may
suffer as a result of such disclosure of CEM Information.

 

16.                               SUBCONTRACTING

 

16.1                           TAEC may subcontract all or part of the
development of the Products to Toshiba Corporation or one or more of TAEC’s
affiliates or subcontractors, provided that each such subcontracting party
agrees in writing to comply with provisions of these terms and conditions.

 

16.2                           Customer may subcontract all or part of its
obligations hereunder with respect to the Products to one of its affiliates or
subcontractors (each, a “Permitted Party”), provided that (a) each such
Permitted Party agrees in writing to comply with provisions of these terms and
conditions, (b) the Permitted Party is not a semiconductor competitor to TAEC,
and (c) Customer has given TAEC permission to share information with such
Permitted Party as may be required for Permitted Party to carry out its duties.

 

17.                               CONFIDENTIAL INFORMATION

 

17.1                           “Confidential Information” as used in this
Agreement will mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, and formulae related to the current, future and
proposed products and services of each of the parties and/or its customers
and/or vendors, including, without limitation, information concerning product or
process research and development, design

 

--------------------------------------------------------------------------------


 

details and specifications, engineering, financial data, manufacturing, customer
lists, business forecasts, sales and merchandising, and marketing plans.

 

17.2                           The parties agree that Confidential Information
exchanged by them under this Agreement shall be protected by the provisions of
the Nondisclosure Agreement (“NDA”) signed between them, and made effective as
of                                        , mutatis mutandis.

 

17.3                           Notwithstanding the expiration or termination of
the NDA, the provisions of this Article 17 shall remain in effect for a period
of ten (10) years from the date of this Agreement.

 

18.                               WARRANTY

 

18.1                           Customer acknowledges and agrees that the success
of the development of the custom product contemplated by this Agreement cannot
be assured. TAEC gives no representation or warranty that it will be successful
in developing a design for such custom product or that the development will
progress according to the milestones set forth in the Statement of Work. TAEC
will under no circumstances be liable for any damages arising from its failure
to develop a design for such custom product or for failing to meet the
milestones set forth in the SOW. Any expenditures or commitments by Customer in
anticipation of TAEC’s success in developing such custom product or meeting the
milestones set forth in the SOW will be at Customer’s sole risk and expense.

 

18.2                           PROTOTYPES/RISK PRODUCTION-NO WARRANTY CUSTOMER
ACKNOWLEDGES AND AGREES THAT ANY PROTOTYPE AND/OR RISK PRODUCTION GOODS
DELIVERED HEREUNDER ARE DELIVERED ON AN “AS IS “ BASIS WITH ALL FAULTS AND WITH
NO WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED.

 

18.3                           PRODUCT WARRANTY

 

a.                                       TAEC warrants that:

 

i]                                         for a period of one (1) year from the
date of the delivery of each Product, the Product shall: (a) conform to the
Specifications; (b) be free from defects in material or workmanship under normal
use and service; and

 

ii]                                      at the time of delivery, the Products
will be free and clear of all liens, encumbrances, and other claims except for
TAEC’s reservation of a security interest in the Products prior to receipt of
payment in full therefor.

 

b.                                      TAEC’s responsibility and the sole and
exclusive remedy of Customer under this warranty is, at TAEC’s option, to
repair, replace, or credit Customer’s account for any defective Products which
are returned by Customer during the applicable warranty period set forth above
in sub-

 

--------------------------------------------------------------------------------


 

Article 18.3a.i], provided that: (a) Customer promptly notifies TAEC in writing
with a detailed description of any alleged deficiencies upon discovery by
Customer that such Products fail to conform to the specifications; (b) such
Products are returned to TAEC, F.C.A. TAEC’s plant; and (c) TAEC’s examination
of such Products establishes to TAEC’s satisfaction that such alleged
deficiencies actually existed and were not caused by Customer’s misuse, neglect,
alteration, improper installation, repair, or improper testing of the
Product(s).

 

c.                                       TAEC SHALL WARRANT EXTERNAL IP SOLELY
TO THE EXTENT SET FORTH IN THE APPLICABLE SOW. IF THE SOW IS SILENT ON WARRANTY,
VERIFICATION, TESTING OR MAINTENANCE OF THE EXTERNAL IP, CUSTOMER UNDERSTANDS
AND AGREES THAT TAEC SHALL NOT WARRANT ANY EXTERNAL IP, EXPRESSLY OR
IMPLIEDLY, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

18.4                           FOR THE AVOIDANCE OF DOUBT, THE PARTIES EXPRESSLY
AGREE THAT THE WARRANTIES SET FORTH IN THIS ARTICLE SHALL NOT APPLY TO (i) ANY
EXTERNAL IP, AND (ii) NON-CONFORMANCE CAUSED BY (A) IMPROPER USE, INSTALLATION,
MISUSE, NEGLECT, MODIFICATION, ALTERATION, REPAIR, OR IMPROPER TESTING OF THE
PROTOTYPES OR PRODUCTS BY CUSTOMER OR ANY PARTY; (B) THE PROTOTYPES OR PRODUCTS
HAVING BEEN SUBJECTED TO UNUSUAL PHYSICAL OR ELECTRICAL STRESS; OR
(C) INTERFERENCE FROM APPLICATIONS, SOFTWARE, OR OTHER PRODUCTS PROVIDED BY
THIRD PARTIES.

 

18.5                           EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE,
TAEC DISCLAIMS AND CUSTOMER WAIVES ALL OTHER WARRANTIES OR LIABILITIES OF TAEC,
EXPRESS, IMPLIED, OR ARISING OUT OF COMMON LAW OR COURSE OF DEALING, RELATING TO
TAEC’s PERFORMANCE HEREUNDER, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE. THIS WARRANTY IS FOR
THE SOLE BENEFIT OF CUSTOMER AND NOT FOR ANY THIRD PARTY.

 

19.                               PROTOTYPES/RISK PRODUCTION

 

19.1                           Customer acknowledges that any Prototype will be
provided for evaluation purposes only and not for any other purposes and shall
not be offered to any of its customers, directly or indirectly, for purposes
other than evaluation. Customer shall defend, indemnify, and hold TAEC and its
affiliates harmless from and against all damages, obligations, causes of action,
suits, or injuries of any kind arising from or in relation to Customer’s use or
other disposition of the Products

 

--------------------------------------------------------------------------------


 

in violation of this Agreement and/or Customer’s supply of the Prototype to any
of its customers.

 

19.2                           Customer acknowledges that Risk Production goods
are provided prior to Prototype Approval Signoff. Customer agrees to defend,
indemnify, and hold TAEC and its affiliates harmless from and against all
damages, obligations, causes of action, suits, or injuries of any kind arising
from or in relation to Customer’s supply of the Risk Production goods to any of
its customers.

 

20.                               PRODUCT APPLICATION

 

20.1                           This design is intended for general commercial
applications such as but not limited to telecommunications, information
technology equipment, computer equipment, office equipment, test and measurement
instrumentation, or domestic appliances. The design is not intended for use in,
nor is it intended to be incorporated into the Product for use in, nor will TAEC
knowingly sell such items for use in equipment which requires extraordinarily
high quality or reliability, and/or in equipment which may involve life
threatening, life support, life sustaining, or life critical applications,
including, but not limited to such uses as atomic energy controls, airplane or
spaceship instrumentation, traffic signals, biomedical or medical
instrumentation, combustion control, offensive weapon systems, or safety
devices.

 

20.2                           TAEC DOES NOT ACCEPT, AND HEREBY DISCLAIMS,
LIABILITY FOR ANY DAMAGES, WHICH MAY ARISE FROM THE USE OF TAEC PRODUCTS USED IN
SUCH EQUIPMENT OR APPLICATION AS SET FORTH HEREINABOVE. CUSTOMER SHALL
DEFEND, INDEMNIFY, AND HOLD TAEC FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, LIABILITIES, PROCEEDINGS, COSTS, LOSSES, DAMAGES, AND EXPENSES OF EVERY
KIND AND NATURE WHATSOEVER ARISING OUT OF OR IN CONNECTION WITH USE OF PRODUCTS
IN ANY SUCH EQUIPMENT OR APPLICATION.

 

21.                               INSPECTION

 

Customer shall inspect Products at its own expense in accordance with the
inspection standard agreed upon by the parties. Unless Customer provides TAEC
with written notice of rejection within thirty (30) days after TAEC’s delivery
of the Products to the carrier, together with sufficient evidence of the cause
thereof, Products shall be deemed finally and irrevocably accepted. If TAEC
receives notice of rejection within that thirty (30) days, then TAEC shall, at
its option, repair or replace the defective Products or credit Customer’s
account, if TAEC has breached its warranty under Article 18.

 

22.                               ISSUANCE OF RETURN MATERIAL AUTHORIZATION
NUMBER

 

22.1                           All Products which Customer returns to TAEC must
be accompanied by a Return Material Authorization (RMA) number. Unless further
verification is required by TAEC, TAEC shall provide Customer with an RMA number
within three (3)

 

--------------------------------------------------------------------------------


 

working days of Customer’s request for return of the nonconforming Product to
TAEC.

 

22.2                           If it is determined that the failure is
electrical, mechanical, or of any other nature requiring further verification by
TAEC, Customer shall return to TAEC an agreed upon number of data-logged samples
of the Product lot, whereupon TAEC shall issue a Failure Analysis (FA) number.
Customer may, at its option, suspend the processing of invoices through
Customer’s accounting system for such nonconforming Product, pending resolution
of the investigation. TAEC shall analyze the samples and report its findings to
Customer within thirty (30) days after receipt of the samples and shall advise
Customer of a schedule to complete the failure analysis and take corrective
action.

 

22.3                           An RMA shall be issued within three (3) working
days following verification of the failure, if, after testing, the sample has
been found to be nonconforming. Upon mutual agreement, TAEC shall replace,
repair, or credit the purchase price of any Product which has been found to be
nonconforming. If the returned Product is subsequently determined by Customer
and TAEC to be in conformance, Customer shall immediately complete payment.

 

22.4                           Transportation charges for Products returned from
Customer to TAEC or from TAEC to Customer under this Article shall be at TAEC’s
expense, provided that Customer shall reimburse TAEC for any transportation
charges paid by TAEC for returned Products which are subsequently found to be
conforming.

 

23.                               MATERIAL AVAILABILITY

 

23.1                           TAEC shall give Customer reasonable advance
notice of its intent to discontinue the manufacture of those Products included
in this Agreement. Such notice shall be no less than twelve (12) months in
advance of the last order date. Customer shall have a twelve (12) month order
placement period and must take receipt of the Products within eighteen (18)
months of notification of the discontinuance.

 

23.2                           After receipt of such notice of discontinuance,
Customer may determine its Life Time Buy (LTB) quantity under the following
conditions: (a) the quantity shall be by mutual agreement and (b) the price
shall be negotiated at the time TAEC gives notice of the discontinuance.

 

24.                               LIABILITY

 

TAEC WILL UNDER NO CIRCUMSTANCES BE LIABLE FOR INDIRECT, CONSEQUENTIAL,
SPECIAL, INCIDENTAL, SECONDARY, PUNITIVE OR EXEMPLARY LOSS OR DAMAGES OR
ECONOMIC LOSS ARISING OUT OF OR RELATING TO THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT FOR ANY REASON WHATSOEVER REGARDLESS OF THE FORM OF ACTION, EVEN
IF TAEC HAD BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGES OCCURRING AND
EVEN IF AN EXCLUSIVE REMEDY FAILS OF ITS ESSENTIAL PURPOSES. TAEC SHALL NOT BE
LIABLE FOR ANY DAMAGES

 

--------------------------------------------------------------------------------


 

OR CLAIMS ARISING MORE THAN ONE (1) YEAR PRIOR TO THE INSTITUTION OF A LEGAL
PROCEEDING THEREON. IN NO EVENT WILL TAEC’s LIABILITY TO CUSTOMER FOR ANY ACTION
OR CLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNT
ACTUALLY PAID BY CUSTOMER TO TAEC FOR THE PROTOTYPES OR PRODUCTS THAT ARE THE
SUBJECT OF SUCH CLAIM.

 

25.          INTELLECTUAL PROPERTY RIGHTS INDEMNIFICATION

 

25.1                           Subject to the provisions set forth hereinafter
and in Article 26. NON-INFRINGEMENT OF RIGHTS clause herein, TAEC shall defend,
indemnify, and hold Customer harmless from and against all damages, obligations,
causes of action, suits, or injuries of any kind arising from any actual or
claimed infringement of United States, Canada, Mexico, Japan and European
Community patents, mask work rights, or copyrights with respect to TAEC’s design
or TAEC’s manufacturing of the Prototypes or Products; provided that:

 

a.                                       Customer shall promptly notify TAEC in
writing of any claim of infringement; and

 

b.                                      TAEC shall have sole control of both the
defense of any action on such claim and all negotiations for its settlement or
compromise; and

 

c.                                       Customer shall provide all reasonably
necessary authority, information, and assistance to TAEC and its counsel for the
defense of such claim.

 

25.2                           Notwithstanding the foregoing, TAEC shall have no
liability or obligation to Customer with respect to any intellectual property
results infringement or claims thereof based on:

 

a.                                       TAEC’s compliance with designs, plans,
specifications, or other information provided by Customer;

 

b.                                      Use of the Prototypes or Products in
combination with devices or products not purchased hereunder where the Products
would not in themselves be infringing;

 

c.                                       Use of the Prototypes or Products in an
application or environment for which such Products were not designed or
contemplated;

 

d.                                      Modifications or additions to Prototypes
or Products by Customer;

 

e.                                       Any claims of infringement of a patent
in which Customer, or any affiliate or customer of Customer, has an interest or
a license; or

 

f.                                         Should the owner of such intellectual
property rights wish to grant a license to Customer with respect to a claim of
patent infringement when the claimant declines to offer a license to TAEC but
insists upon dealing

 

--------------------------------------------------------------------------------


 

only with Customer, notwithstanding TAEC’s good faith efforts to resolve the
claim.

 

25.3                           If any Product is held to constitute an
infringement or its use is enjoined, TAEC, at its option and at its own expense,
may:

 

a.                                       Procure for Customer the right to
continue using such Product royalty-free; or

 

b.                                      Replace such Product to Customer’s
reasonable satisfaction with non-infringing product of equivalent quality and
performance; or

 

c.                                       If (a) and/or (b) above are
impracticable, accept the return of such Product for credit, allowing for a
reasonable deduction for depreciation.

 

26.          NON-INFRINGEMENT OF RIGHTS

 

Customer represents and warrants that the circuit design and other information
furnished by Customer to TAEC, with respect to the design portion of the
Prototypes or Products does not infringe any copyright, trade secret, United
States, Canada, Mexico, Japan and European Community patent or other
intellectual property right of any third party. Customer shall defend, indemnify
and hold harmless TAEC against any claims, damages, and expense (including
attorney fees), arising out of or in connection with Customer’s breach of the
foregoing representation and warranty.

 

27.          TERMINATION

 

27.1                           This Agreement will become effective on the
Effective Date and will remain in full force and effect for a period of three
(3) years from the Effective Date, unless terminated pursuant to this
Article 27.

 

27.2                           Either party may terminate any development or
Purchase Order, effective upon written notice to the other party should any of
the following events occur:

 

a.                                       The other party files a voluntary
petition in bankruptcy;

 

b.                                      The other party is adjudicated bankrupt;

 

c.                                       The other party makes an assignment for
the benefit of its creditors;

 

d.                                      A court assumes jurisdiction of the
assets of the other party under any bankruptcy; or

 

e.                                       A party is unable to pay its debts as
they become due.

 

27.3                           Either party shall have the right to terminate
any development or Purchase Order for breach of a material term or condition of
this Agreement, if such breach continues for a period of thirty (30) days after
written notice thereof to the other.

 

--------------------------------------------------------------------------------


 

27.4                           If Customer defaults in the payment of any sum
due under this Agreement and does not cure such default within thirty (30) days
of written notice thereof from TAEC, then TAEC shall, without further notice,
have the immediate right to repossess and remove the Product. Customer’s
obligation to pay all charges which shall have accrued and compensation, if any,
which covers the actual costs incurred by TAEC as a result of such termination,
shall survive any termination of this Agreement.

 

28.          FORCE MAJEURE

 

Neither party shall be responsible or liable in any way for failure or delay in
performing its obligations under these terms and conditions, other than
obligations to make payment, when such failure or delay is directly or
indirectly due to an act of God, war, threat of war, war-like conditions,
hostilities, sanctions, mobilization, blockade, embargo, detention, revolution,
riot, looting, striking, lockout, accident, fire, explosion, flood, inability to
obtain fuel, power, raw materials, labor, container or transportation
facilities, breakage of machinery or apparatus, government order or regulations,
or any other cause beyond its reasonable control.

 

29.          GOVERNMENT INTERVENTION

 

TAEC reserves the right to adjust prices or quantities to equitably compensate
for increases in tariffs or similar charges, or for other government actions
resulting in curtailment, prevention, or taxation of imports. Unless otherwise
required by law, all prices will be quoted and billed exclusive of Federal,
state, and local excise, sales, and similar taxes, but inclusive of import
duties.

 

30.          EXPORT REGULATIONS

 

This Agreement involves products and/or technical data that may be controlled
under the U.S. Export Administration Regulations and that may be subject to the
approval of the United States Department of Commerce prior to export. Any export
or re-export by either party, directly or indirectly in contravention of the
U.S. Export Administration Regulations, is prohibited.

 

31.          GENERAL

 

31.1                           Neither party shall assign its rights and
obligations under this Agreement without the prior written consent of the other
party, except that TAEC may assign the performance of any of its obligations,
including the manufacture of Prototypes or Products, to Toshiba Corporation or
its affiliates.

 

31.2                           These Terms and Conditions shall be interpreted
and governed by the laws of the State of California without regard for its
conflicts of laws principles, regardless of where any action may be brought. The
parties agree to submit to the exclusive jurisdiction of the state and federal
courts of the State of California. The parties expressly agree that the UN
Convention for the International Sale of Goods shall not apply hereto.

 

--------------------------------------------------------------------------------


 

31.3                           All modifications to this Agreement must be in
writing and signed by both parties. Failure or delay of either party to exercise
any right or remedy hereunder shall not constitute a waiver of rights or
remedies under this Agreement.

 

31.4                           This Agreement is the exclusive statement of the
Terms and Conditions between the parties with respect to the matters set forth
herein, and supersedes all other prior or contemporaneous agreements,
negotiations, representations, tender documents, and proposals, written and
oral. Any additional or conflicting provisions contained in Customer’s purchase
order, or any purchase order acknowledgment issued by TAEC shall not apply.

 

31.5                           If any provision of this Agreement is held
unenforceable or inoperative by any court of competent jurisdiction, either in
whole or in part, the remaining provisions shall be given full force and effect
to the extent not inconsistent with the original terms of this Agreement.

 

31.6                           Any notice given hereunder shall be sent in
writing to the other party’s business address set forth on the cover
page hereof, or to such other party and address as such part shall have
designated most recently in writing. Notices directed to TAEC shall be sent
“Attention: Legal Department.”

 

31.7                           This Agreement may be executed in several
identical counterparts, each of which when executed by the parties hereto and
delivered shall be an original, but all of which together shall constitute a
single instrument.

 

31.8                           Articles 9, 12, 13, 15, 17, 19, 20, 24, 25, 26,
30 and 31 shall survive the termination or expiration of this Agreement.

 

--------------------------------------------------------------------------------